DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-22 are is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vershinin et al. (US 2018/0069543).
Regarding claim 12, Vershinin discloses a circuit [e.g. fig. 7] configuration, comprising: an even number of series-connected semiconductor switches [202s], each of said semiconductor switches having two load terminals and a control terminal [the gate terminal], and said semiconductor switches are assigned to one another in pairs; drivers [e.g. 706s], each of said semiconductor switches being driven by one of said drivers via said control terminal; and switched-mode power supplies [e.g. 702s], each two of said semiconductor switches forming a pair of switches and said pair of switches being driven by one of said switched-mode power supplies, said switched-mode power supplies being supplied with energy from an electrical voltage between said two load terminals of a first semiconductor switch [e.g. the top switch] of said semiconductor switches of said pair of switches, and said one switched-mode power supply 

Regarding claim 13, Vershinin discloses the circuit configuration according to claim 12, further comprising freewheeling diodes, one of said freewheeling diodes connected in parallel with each of said semiconductor switches. 

Regarding claim 14, Vershinin discloses the circuit configuration according to claim 12, wherein each of said semiconductor switches is an insulated-gate bipolar transistor, said load terminals include an emitter and a collector, and said control terminal is a gate. 

Regarding claim 15, Vershinin discloses the circuit configuration according to claim 14, wherein each two successive said semiconductor switches in a series circuit are electrically connected to another by way of an electrical connection of said emitter of one of said two successive semiconductor switches and of said collector of another of said two successive semiconductor switches [e.g. when there are at least 4 pairs of switches]. 

Regarding claim 16, Vershinin discloses the circuit configuration according to claim 14, wherein said semiconductor switches are disposed stacked in an order of said series circuit. 

Regarding claim 17, Vershinin discloses the circuit configuration according to claim 12, wherein the circuit configuration has at least four said semiconductor switches, wherein first semiconductor switches of said pairs of switches form a partial series circuit that is disposed 

Regarding claim 18, Vershinin discloses the circuit configuration according to claim 17, wherein cardinal numbers of said first and second subsets of said second semiconductor switches are a same in a case of an even number of said pairs of switches and differ from one another by one in a case of an odd number of said pairs of switches. 

Regarding claim 19, Vershinin discloses the circuit configuration according to claim 17, wherein disposed between said two semiconductor switches of each of said pair of switches in said series circuit of said semiconductor switches is a number of said semiconductor switches [interpreted as how many of said semiconductor switches is disposed between said two semiconductor switches of each of said pair of switches in said series circuit of said semiconductor switches] that is one less than the cardinal number of a subset of said second semiconductor switches to which said second semiconductor switch of said pair of switches belongs [e.g. 0 is one less than 1]. 

Regarding claim 20, Vershinin discloses a converter module, comprising: a circuit configuration according to claim 17; a capacitor circuit [e.g. the capacitor and resistor or diode  in fig. 9A or 9C] connected to two ends of said series circuit of said semiconductor switches and having at least one capacitor; and two module terminals [e.g. the top end terminal, the bottom 

Regarding claim 21, Vershinin discloses the converter module according to claim 20, wherein said capacitor circuit is a series circuit of a plurality of capacitors. 

Regarding claim 22, Vershinin discloses the converter module according to claim 21, wherein said capacitor circuit has a number of capacitors that matches a number of said pairs of switches of said circuit configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842